12 B.R. 318 (1981)
In re Robert J. MASON, Debtor.
Bankruptcy No. 80-00433.
United States Bankruptcy Court, D. Nevada.
June 23, 1981.
Robert L. Stickney, Inmate Counsel Substitute, Northern Nevada Correctional Center, Carson City, Nev., for debtor.

ORDER RELIEVING TRUSTEE
BERT M. GOLDWATER, Bankruptcy Judge.
During a hearing on debtor's motion to remove the trustee, it became evident to the Court that there is a bitter feeling of enmity by the debtor against the trustee in bankruptcy. The debtor is convinced that the trustee cannot be trusted and refuses to cooperate. The trustee, Jeri Coppa, is the wife of the deputy district attorney who prosecuted debtor in a criminal case. As a result of that prosecution, debtor was sentenced to confinement in the state penitentiary. Hence, the trustee will never have the assistance and cooperation of the debtor,[1] and the debtor's attitude could affect the rights and interests of the creditors, *319 although no creditor, secured or unsecured, has objected to the trustee.
Plutarch, in his writings, quoted Caesar: "I wish my wife to be not so much as suspected." That is the benchmark for trustees in bankruptcy administering millions of dollars in property and money in this Court. The Court and the trustees in bankruptcy must be above suspicion. Suspicion is the act of suspecting something wrong without proof or on slight suggestion. No debtor or creditor can be permitted to make groundless, unfounded and illusive statements that a proceeding in this Court is clouded with doubt because of suspicion about a trustee.
The trustee in this case and the integrity of the United States Bankruptcy Court must be protected from any prejudiced suggestion of impropriety. The unwarranted inference of improper motive against Mrs. Coppa, who is a person of impeccable character and sound intelligence, requires the Court, on its motion, to relieve the trustee of her duties.
Another trustee will be appointed.
NOTES
[1]  A debtor is required to cooperate with the trustee. 11 U.S.C. § 521(2).